Citation Nr: 1550168	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 2, 2014, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to January 1968, including service in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective August 5, 2005.  In an October 2014 rating action, the RO increased rating of 50 percent, effective October 2, 2014. 


FINDINGS OF FACT

1.  For the period prior to January 4, 2011, the Veteran's PTSD was manifested by nightmares and trouble sleeping, anxiety, depressed mood, and anger and irritability that approximated occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From January 4, 2011 to October 1, 2014, the Veteran's PTSD was manifested by irritability, nightmares and sleep disturbance, depression, anger, irritability, isolation, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.

3.  Since October 2, 2014, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.






CONCLUSIONS OF LAW

1.  For the period prior to January 4,2011, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2015).  

2.  From January 4, 2011 to October 1, 2014, the criteria for a rating of 50 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2015).  

2.  Since October 2, 2014, the criteria for a rating of 50 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, records from the Veteran's treatment with VA providers have been associated with the claims file.  In addition, the Veteran was provided VA examinations in February 2008, January 2011, and October 2014; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran asserts entitlement to an evaluation in excess of 30 percent throughout the appeal, and to an evaluation of at least 50 percent since service connection was established.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In the April 2008 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Relevant medical evidence of record consists of VA examinations provided to the Veteran in February 2008, January 2011, and October 2014, as well as records of ongoing treatment from VA treatment providers.  Report of the February 2008 examination noted that the Veteran complained of experiencing problems with sleeping as well as nightmares one to two times per week.  He further reported experiencing depression that had worsened over the years, as well as anxiety and irritability.  He reported that his marriage could be challenging due to his "verbal hostility" towards his wife, although he stated that he had good relationships with his three adult children, as well as with some friends from church.  The Veteran stated that he attended church regularly but otherwise had no significant social relationships.  He denied experiencing panic attacks or suicidal and homicidal ideation and was noted to present with a good mood.  He reported having retired due to age or eligibility based on time employed.  His symptoms were noted to be mild or transient and to cause mild psychosocial impairment, and he was diagnosed with PTSD and assigned a Global Assessment of Functioning (GAF) score of 64.  The examiner found him to display PTSD signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

Report of the January 2011 VA examination reflects that the Veteran noted that he had been married to his wife for more than 40 years and stated that he had good relationships with his children and grandchildren, although he reported that his young grandchildren's "constant activity" could be stressful.  He stated that he had "very few" friends and only occasionally engaged in hobbies of fishing and tennis.  He reported that attended church regularly but did not socialize with other church members outside of services.  The examiner noted the Veteran's mood to be mildly dysphoric, with a mildly restricted affect; he stated that he was "somewhat depressed" and that his depression increased around holidays.  No abnormalities in thought or orientation were noted.  The Veteran complained of ongoing problems with sleep, including nightmares one to two times per week, and stated that his sleep problems affected his mood and concentration.  He reported panic attacks causing shortness of breath, elevated heart rate, and cognitive confusion.  The Veteran reported the presence of suicidal thoughts and noted that he continued to have difficulty with irritability, although no episodes of violence were noted.  The examiner noted mildly impaired recent memory, and the Veteran complained that he had problems with short-term memory.  He again reported having retired from his job of 33 years due to his age or duration of work, not to PTSD symptoms.  He was diagnosed with PTSD, and the examiner assigned a GAF score of 60.  His impairment of psychosocial functioning was noted to be mild to moderate, and the examiner noted that his irritability and avoidance had "adversely affected family relationships," as well as outside social relationships and interest in hobbies.  The examiner found the Veteran to display occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.

Report of the October 2, 2014, VA examination reflects that the examiner confirmed the Veteran's diagnosis of PTSD, specifically noting that his symptoms were moderate in severity and "result in moderate impairments in psychosocial functioning."  The Veteran reported that his marriage was "work" but indicated that he and his wife had been married for 46 years.  He reported having good relationships with his adult children, although he stated he thought there was "some distance" between them due to his PTSD.  He also reported being very involved in his grandchildren's lives, including caring for them after school and taking them to sporting events.  He stated that he continued to attend church but that he had few friends and did not socialize with other church members outside of services.  He stated that he did not engage in active hobbies like tennis or fishing much anymore but enjoyed reading and watching cowboy movies.  He stated that he retired due to "stress," although he did not claim that his PTSD rendered him unable to work.  He complained of ongoing problems with sleep and nightmares and stated that he would occasionally yell at other drivers while in the car.  He denied any recent or remote suicidal or homicidal ideation but endorsed experiencing depressed mood, anxiety, and panic attacks occurring weekly or less often.  The Veteran further stated that he experienced difficulty establishing and maintaining effective work and social relationships.  The examiner noted a mildly dysphoric mood with constricted affect, and the Veteran complained of anxiety and nervousness.  Thought processes were found to be normal, with good judgment and insight.  He was noted to have some difficulty with short-term memory and complained of difficulty with motivation and energy, as well as frequent intrusive thoughts and avoidance of crowds and excessive noise.  The Veteran said he occasionally felt helpless and hopeless and reported that he sometimes withdrew from others to avoid confrontation.  He stated that he experienced panic attacks "regularly and randomly."  The examiner specifically found the Veteran's PTSD to cause occupational and social impairment with reduced reliability and productivity.  

In addition, records from the Veteran's ongoing treatment from VA providers reflects that he was first seen in December 2007 for complaints of sleep problems, depression, anxiety, and irritability.  He was diagnosed with PTSD at that time and assigned a GAF score of 60.  On multiple occasions in December 2007, the Veteran denied experiencing any suicidal or homicidal ideation, although a depressed mood was noted, and he reported decreased concentration and energy.  Records of the Veteran's ongoing treatment reflect similar symptoms as those complained of at his VA examinations.  In particular, the Veteran has complained on multiple occasions from 2008 to 2014 of anxiety, depression, and irritability, as well as ongoing problems with nightmares and sleep disturbances.  At an April 2012 treatment visit, the Veteran's treatment provider noted that his anger issues did "not seem severe."  He similarly reported in July 2014 that the impact of his nightmares and traumatic memories "has been lessened" through treatment and medication.  GAF scores assigned to the Veteran from 2008 through 2014 consistently range from 55 to 60. 

The Veteran has also submitted multiple statements in support of his claim, contending that he experiences ongoing nightmares and trouble sleeping, as well as anxiety and depression.  In a September 2005 statement, the Veteran further complained of isolation and avoidance.  On his March 2009 notice of disagreement, the Veteran reported experiencing panic attacks, depressed mood, memory loss, and decreased motivation, as well as ongoing problems with sleep.   He stated in February 2011 that he had panic attacks more than once per week, as well as intrusive thoughts, angry outbursts, and difficulty with family relationships and adapting to stressful circumstances.  Similarly, in an October 2014 statement, the Veteran reported experiencing nightmares and trouble sleeping nightly, as well as angry outbursts directed at his family members and his "two friends."

Regarding the Veteran's claim for an initial disability rating in excess of 30 percent for the period prior to January 4, 2011, the Board finds that the disability did not warrant a rating higher than the 30 percent because the evidence showed that although the Veteran stated that he avoided most social interaction, he had a good relationship with his wife of more than 40 years, as well as with his children and grandchildren.  Similarly, although noting that the Veteran experienced irritability, trouble sleeping, anxiety, and mild dysphoria, the February 2008 examiner did not find that the Veteran suffered from panic attacks, difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  To the contrary, the Veteran was found at that time to experience PTSD symptoms that were transient or mild.  

For the period from January 4, 2011, to October 1, 2014, the lay and medical evidence shows that the disability was productive of reduced reliability and productivity as evidence by his only occasional engaged in hobbies of fishing and tennis.  Further, although he attended church regularly he did not socialize with other church members outside of services.  The Veteran was also depressed and reported ongoing problems with sleep, including nightmares one to two times per week as well as the presence of suicidal thoughts.  The preponderance of the lay and medical evidence, however, is against a finding that the disability more nearly approximated deficiencies in most areas given his social relations and thinking and judgment, with only passing thoughts of suicide.

Since October 2, 2014, the evidence shows that he has more substantial depression.  Indeed, the evidence indicates that he no longer engaged in active hobbies like tennis or fishing much anymore and complained of ongoing problems with sleep and nightmares.  He also reported violent outbursts.  He was also mildly dysphoric mood with constricted affect, with some difficulty with short-term memory as well as difficulty with motivation and energy.   Further, he reported withdrawing from others to avoid confrontation and complained of having panic attacks "regularly and randomly."  The examiner specifically found the Veteran's PTSD to cause occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that the disability most nearly approximated the criteria for a 70 percent rating since October 2, 2014.

The Board further finds, however, that because the preponderance of the evidence is against a finding of total social and occupational impairment, a rating in excess of 70 percent is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including at his February 2008 and January 2011 VA examinations, that he retired due to age or eligibility for retirement due to years of work, not due to PTSD symptomatology.  In this regard, the Board recognizes that the Veteran experienced some difficulty working due to his psychiatric disorder, as he stated at the October 2014 VA examination that he retired due to "stress," but notes that this is reflected in the disability ratings that have been assigned for the disorder.  The Board thus concludes that the evidence does not suggest that the Veteran cannot work because of his service-connected PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran specifically stated on multiple occasions, including at his February 2008 and January 2011 VA examinations, that he retired from his job due to age and retirement eligibility due to years of work.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to address all the service-connected symptoms.  However, in this case, there is no indication that any symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD for the period prior January 4, 2011, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for PTSD, effective January 4, 2011, is granted.

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for PTSD, effective October 2, 2014, is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


